                       Case 1:19-cv-00452-JGK Document 7 Filed 02/26/19 Page 1 of 2
                        Case 1:19-cv-00452-JGK Document 6 Filed 01/30/19 Page 1 of 2



               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK

                BRIAN FISCHLER, Individually and on                 ECF CASE
                behalf of all other persons similarly
                situated,
                                                                   No.: 1:l 9-cv-00452-JGK
                                       Plaintiff,

                             V.

                RENT THE RUNWAY, INC.,

                                       Defendant.


                                                        NOTICE OF DISMISSAL

                            Defendant having not served an answer or motion for summary judgment, Plaintiff

               Brian Fischler, by and through his undersigned counsel, and pursuant to Fed. R. Civ. P.

               4l(a)(l)(A)(i) and Fed. R. Civ. P. 23(e), hereby dismisses this action without prejudice.

               Each party shall bear its own costs, attorney's fees, and other fees.

                            No motion for class certification has been filed, and no class has been certified in

               this action. Accordingly, class notice and Court approval of the voluntary dismissal are

               not required under Fed. R. Civ. P. 23(e).

                Dated: January 30, 2019
                       New York, New York

                                                             LIPSKY LOWE LLP

vlrf(:;   CLC/\--Yl-    tf        Or~€(J{~
                                                              s/ Christopher H. Lowe
,I        Ci o~t        ,    trf I J   cA- >t       ·        Christopher H. Lowe
                                                             LIPSKY LOWE LLP
     so ofLo6~co,                                            630 Third A venue, Fifth Floor
                                                             New York, NY 10017-6705

                '8t,,t!{ ~                                   chris@lipskylowe.com
                                                             212.392.4772
                                                             Attorneys for Plaintiff
     ?/a-S/(7.                0' s                  D    J


                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC#
                                                                                     Gi'.\ fE FILED:   ~-<!)&-75f __ .
Case 1:19-cv-00452-JGK Document 7 Filed 02/26/19 Page 2 of 2
 Case 1:19-cv-00452-JGK Document 6 Filed 01/30/19 Page 2 of 2




                              -2-
